Exhibit 10.2
EXECUTION VERSION


PURCHASE AGREEMENT
dated September 7, 2018
among
SCILEX PHARMACEUTICALS INC.,
SORRENTO THERAPEUTICS, INC.
and
THE PURCHASER NAMED HEREIN
$224,000,000 SENIOR SECURED NOTES DUE 2026



Table of Contents
Page
ARTICLE I
INTRODUCTORY    1
Section 1.1Introductory    1
ARTICLE II
RULES OF CONSTRUCTION AND DEFINED TERMS    1
Section 2.1Rules of Construction and Defined Terms    1
ARTICLE III
SALE AND PURCHASE OF NOTES; CLOSING    1
Section 3.1Sale and Purchase of Notes; Closing    1
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF PURCHASER    2
Section 4.1Purchase for Investment and Restrictions on Resales    2
Section 4.2Purchaser Status    3
Section 4.3Source of Funds; ERISA Matters    4
Section 4.4Due Diligence    5
Section 4.5Enforceability of this Purchase Agreement    6
Section 4.6Tax Matters    6
Section 4.7Confidentiality Agreement    6
Section 4.8Reliance for Opinions    6
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS    7
Section 5.1Securities Laws    7
Section 5.2Investment Company Act Matters    7
Section 5.3Use of Proceeds; Margin Regulations    7
Section 5.4Exchange Act Documents    8
Section 5.5Organization; Power; Authorization; Enforceability    8
Section 5.6Equity Interests    8
Section 5.7Governmental and Third Party Authorizations    8
Section 5.8No Conflicts    9
Section 5.9Compliance with Laws    9
Section 5.10No Material Adverse Change    9
Section 5.11Compliance with ERISA    9
Section 5.12Tax Matters    10
Section 5.13No Defaults    10
Section 5.14Absence of Litigation    10
Section 5.15Solvency    10
Section 5.16Financial Statements    11
Section 5.17Existing Indebtedness    11
Section 5.18Material Contracts    11
Section 5.19Properties    12
Section 5.20Intellectual Property    12
Section 5.21Environmental Matters    13
Section 5.22Labor Matters    13
Section 5.23Insurance    14
Section 5.24Sanctions and Anti-Money Laundering Laws    14
Section 5.25Anti-Corruption Laws    14
Section 5.26Licenses and Permits    15
Section 5.27Regulatory Filings    15
Section 5.28Clinical Trials    16
Section 5.29Disclosure Controls    16
Section 5.30Accounting Controls    16
Section 5.31Existing Investments    16
Section 5.32Security Documents    16
ARTICLE VI
CONDITIONS TO CLOSING    17
Section 6.1Obligors’ Counsel Opinions    17
Section 6.2Purchasers’ Counsel Opinions    17
Section 6.3Certification as to Purchase Agreement    17
Section 6.4Authorizations    17
Section 6.5Offering of Notes and Guarantee    18
Section 6.6CUSIP Numbers    18
Section 6.7Further Information    18
Section 6.8Consummation of Transactions    18
Section 6.9No Actions    18
Section 6.10Consents    19
Section 6.11Collateral Requirements    19
ARTICLE VII
ADDITIONAL COVENANTS    19
Section 7.1DTC    19
Section 7.2Expenses    19
Section 7.3Confidentiality; Public Announcement    19
ARTICLE VIII
SURVIVAL OF CERTAIN PROVISIONS    20
Section 8.1Survival of Certain Provisions    20
ARTICLE IX
NOTICES    21
Section 9.1Notices    21
ARTICLE X
SUCCESSORS AND ASSIGNS    21
Section 10.1Successors and Assigns    21
ARTICLE XI
SEVERABILITY    21
Section 11.1Severability    21
ARTICLE XII
WAIVER OF JURY TRIAL    21
Section 12.1WAIVER OF JURY TRIAL    21
ARTICLE XIII
GOVERNING LAW; CONSENT TO JURISDICTION    22
Section 13.1Governing Law; Consent to Jurisdiction    22
ARTICLE XIV
COUNTERPARTS    22
Section 14.1Counterparts    22
ARTICLE XV
TABLE OF CONTENTS AND HEADINGS    22
Section 15.1Table of Contents and Headings    22
Annex A    Rules of Construction and Defined Terms
Schedule 1    Purchaser Information
Schedule 2    Confidentiality Agreement


Disclosure Schedule to Purchase Agreement dated September 7, 2018


Schedule 5.5    Organization; Power; Authorization; Enforceability
Schedule 5.6    Equity Interests
Schedule 5.7    Governmental and Third Party Authorizations
Schedule 5.10    No Material Adverse Change
Schedule 5.12    Tax Matters
Schedule 5.17    Existing Indebtedness
Schedule 5.18    Material Contracts
Schedule 5.19    Properties
Schedule 5.20    Intellectual Property
Schedule 5.26    Licenses and Permits







PURCHASE AGREEMENT
September 7, 2018
To the Purchaser named in Schedule 1
Ladies and Gentlemen:
Scilex Pharmaceuticals Inc., a Delaware corporation (the “Issuer”), and Sorrento
Therapeutics, Inc., a Delaware corporation (the “Parent Guarantor”), hereby
covenant and agree with you as follows:

Article I
INTRODUCTORY

Section 1.1    Introductory. The Issuer proposes, subject to the terms and
conditions stated herein, to issue and sell to the purchaser named in Schedule 1
(the “Purchaser”) and to the Other Purchasers $224,000,000 in aggregate
principal amount of the Issuer’s Senior Secured Notes due 2026. The principal
amount of Notes to be purchased by the Purchaser pursuant to this Purchase
Agreement is set forth in Schedule 1. The Notes to be sold to the Purchaser and
the Other Purchasers are to be issued on the Issue Date pursuant to, and subject
to the terms and conditions of, the Indenture.
The Notes and the Guarantee will be offered and sold to the Purchaser and the
Other Purchasers (collectively, the “Purchasers”) in transactions exempt from or
not subject to the registration requirements of the Securities Act.

ARTICLE II    
RULES OF CONSTRUCTION AND DEFINED TERMS

Section 2.1    Rules of Construction and Defined Terms. The rules of
construction set forth in Annex A shall apply to this Purchase Agreement and are
hereby incorporated by reference into this Purchase Agreement as if set forth
fully in this Purchase Agreement. Capitalized terms used but not otherwise
defined in this Purchase Agreement shall have the respective meanings given to
such terms in Annex A, which is hereby incorporated by reference into this
Purchase Agreement as if set forth fully in this Purchase Agreement.

ARTICLE III    
SALE AND PURCHASE OF NOTES; CLOSING

Section 3.1    Sale and Purchase of Notes; Closing.
(a)    On the basis of the representations and warranties contained in, and
subject to the terms and conditions of, this Purchase Agreement and the
Indenture, the Issuer will issue and sell to the Purchaser, and the Purchaser
will purchase, on the Issue Date, Notes in the principal amount set forth in
Schedule 1 at a purchase price equal to 62.5% of the principal amount thereof
(the “Price”). Contemporaneously with entering into this Purchase Agreement, the
Obligors are entering into separate Purchase Agreements (the “Other Agreements”)
substantially identical to this Purchase Agreement with other purchasers (the
“Other Purchasers”), providing for the sale on the Issue Date to each of the
Other Purchasers of Notes in the principal amount specified opposite its name in
Schedule 1 to each such Other Agreement, at a purchase price equal to 62.5% of
the principal amounts thereof (the “Other Prices” and, together with the Price,
the “Purchase Price”). The Issuer shall not be obligated to issue, and no
Purchaser shall be required to purchase, any of the Notes except upon delivery
of and payment for all the Notes to be purchased by the Purchasers under the
Purchase Agreements on the Issue Date and subject to the satisfaction or waiver
of the respective terms and conditions hereunder and thereunder.
(b)    On the Issue Date, the Issuer will deliver one or more Global Securities
for the account of DTC, as well as any Definitive Securities to the relevant
Purchasers, evidencing the aggregate principal amount of Notes to be acquired by
all Purchasers pursuant to the Purchase Agreements, against payment by each such
Purchaser of its respective portion of the Purchase Price for its beneficial
interest therein by wire transfer of immediately available funds to the Closing
Account. The Issuer shall cause the Trustee to hold all such funds in trust for
the Purchasers pending completion of the closing of the transactions
contemplated by the Purchase Agreements. Upon receipt by the Trustee of the
Purchase Price and the satisfaction of the conditions to closing set forth in
Article VI, the Issuer shall cause the Trustee to disburse the Purchase Price in
accordance with written instructions provided by the Issuer to the Trustee. If
the Purchase Price shall not have been received by the Trustee by 3:30 p.m. (New
York City time) on the Issue Date, or if the closing of the transactions
contemplated by the Purchase Agreements shall not otherwise be capable of being
consummated by 3:30 p.m. (New York City time) on the Issue Date, then the
Trustee shall return, and the Issuer shall cause the Trustee to return, the
Purchase Price to the Purchasers prior to the close of business on the Issue
Date or as soon thereafter as reasonably practicable, in which case each
Purchaser shall, at its election, be relieved of all obligations (other than
confidentiality obligations) under the applicable Purchase Agreement.
(c)    If the Global Securities shall not be tendered for the benefit of any
Purchaser for the account of DTC in accordance with the foregoing provisions of
this Section 3.1 or any of the conditions specified in Article VI shall not have
been fulfilled to the satisfaction of any Purchaser, such Purchaser shall, at
its election, be relieved of all obligations (other than confidentiality
obligations) under the applicable Purchase Agreement.

ARTICLE IV    
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF PURCHASER
The Purchaser agrees and acknowledges that (a) the Obligors, counsel to the
Obligors and counsel to the Purchasers may rely upon the accuracy of and
performance of obligations under the representations, warranties and agreements
of the Purchaser contained in this Article IV and (b) the Placement Agent may
rely upon the accuracy of and performance of obligations under the
representations, warranties and agreements of the Purchaser contained in
Sections 4.1, 4.2 and 4.4.

Section 4.1    Purchase for Investment and Restrictions on Resales. The
Purchaser:
(a)    acknowledges that (i) neither the Notes nor the Guarantee have been or
will be registered under the Securities Act or the Laws of any U.S. state or
other jurisdiction relating to securities matters and (ii) the Notes (which
shall, for avoidance of doubt, for purposes of all of this Section 4.1 include
the Guarantee associated therewith) may not be offered, sold, pledged or
otherwise transferred except as set forth in the Transaction Documents and the
legend regarding transfers on the Notes;
(b)    agrees that, if it should resell or otherwise transfer the Notes, in
whole or in part, it will do so only pursuant to an exemption from, or in a
transaction not subject to, registration under the Securities Act, the Laws of
any applicable state or other jurisdiction relating to securities matters and
the respective rules and regulations promulgated under any of the foregoing and
in accordance with the restrictions and requirements of the provisions of this
Purchase Agreement, the other Transaction Documents and the legend regarding
transfers on the Notes and only to a Person whom it reasonably believes, at the
time any buy order for such Notes is originated, is (i) the Issuer, (ii) for so
long as such Notes are eligible for resale pursuant to Rule 144A, a QIB that
purchases for its own account or for the account of a QIB, to whom notice is
given that the transfer is being made in reliance on Rule 144A, (iii) a Person
outside the United States in an offshore transaction in compliance with Rule 903
or 904 of Regulation S (if available) or (iv) an Accredited Investor that is
purchasing such Notes for its own account or for the account of such an
Accredited Investor for investment purposes and not with a view to, or for offer
or sale in connection with, any distribution in violation of the Securities Act,
in each case unless consented to by the Issuer in writing;
(c)    acknowledges the restrictions and requirements contained in the
Transaction Documents applicable to transfers of the Notes and the legend
regarding transfers on the Notes and agrees that it will only offer or sell the
Notes in accordance with such restrictions and requirements;
(d)    represents that it is purchasing the Notes for investment purposes and
not with a view to resale or distribution thereof in contravention of the
requirements of the Securities Act; however, the Purchaser reserves the right to
sell the Notes at any time in accordance with applicable Laws and its investment
objectives; and
(e)    agrees not to make available or disclose any Information (as defined in
the Confidentiality Agreement attached as Schedule 2) to any Person to whom the
Purchaser intends to transfer (or any prospective purchaser of) the Notes until
such intended transferee or prospective purchaser executes and delivers to the
Issuer a Confidentiality Agreement (and the parties hereto acknowledge and agree
that the Purchaser and its Affiliates shall not be liable in respect of the
actions or omissions to act of any Person to whom the Purchaser intends to
transfer (or any prospective purchaser of) the Notes after such Person executes
and delivers to the Issuer such Confidentiality Agreement).

Section 4.2    Purchaser Status. The Purchaser represents and warrants that, as
of the date hereof, it is (a) a QIB and is purchasing the Notes and the
Guarantee for its own account or for the account of a QIB, (b) a Person outside
the United States purchasing the Notes and the Guarantee in an offshore
transaction in compliance with Regulation S or (c) an Accredited Investor.

Section 4.3    Source of Funds; ERISA Matters.
(a)    The Purchaser represents, warrants and covenants that at least one of the
following statements is an accurate representation as to each source of funds (a
“Source”) to be used by the Purchaser to pay the purchase price of any Note to
be purchased by the Purchaser under the Transaction Documents and with respect
to its holding of such Note:
(i)    the Source either (A) does not include Plan Assets of any employee
benefit plan, other than a plan exempt from the coverage of ERISA, or (B)
includes only assets that are not considered Plan Assets by reason of being held
in a separate account of an insurance company that is maintained solely in
connection with the Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including an annuitant)) are not affected in any
manner by the investment performance of the separate account;
(ii)    the Source is a governmental plan;
(iii)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Issuer in writing pursuant to this clause (a)(iii); or
(iv)    the Source does include Plan Assets of an employee benefit plan subject
to ERISA, but the use of such Plan Assets to purchase and hold one or more Notes
will not constitute a non-exempt prohibited transaction within the meaning of
Section 406 or 407 of ERISA or Section 4975 of the Code, and one of the
following applies:
(w)    the Source is an “insurance company general account” within the meaning
of United States Department of Labor Prohibited Transaction Exemption (“PTE”)
95-60 (issued July 12, 1995, as subsequently amended), and there is no employee
benefit plan, treating as a single plan all plans maintained by the same
employer or employee organization, with respect to which the amount of the
general account reserves and liabilities for all contracts held by or on behalf
of such plan exceeds ten percent (10%) of the total reserves and liabilities of
such general account (exclusive of separate account liabilities) plus surplus,
as set forth in the NAIC Annual Statement filed with the Purchaser’s state of
domicile;
(x)    the Source is either (A) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (B) a bank
collective investment fund, within the meaning of PTE 91-38 (issued July 12,
1991, as subsequently amended), and, except as disclosed by the Purchaser to the
Issuer in writing pursuant to this clause (x), no employee benefit plan or group
of plans maintained by the same employer or employee organization beneficially
owns more than ten percent (10%) of all assets allocated to such pooled separate
account or collective investment fund;
(y)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of the QPAM Exemption) managed by a “qualified professional asset
manager” or “QPAM” (within the meaning of Part VI of the QPAM Exemption), and
the conditions of Part I of the QPAM Exemption are satisfied; or
(z)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23, issued March 24, 1995, as subsequently amended (the “INHAM
Exemption”)) managed by an “in-house asset manager” or “INHAM” (within the
meaning of Part IV(a) of the INHAM Exemption), and the conditions of Part I of
the INHAM Exemption are satisfied.
As used in this Section 4.3(a), the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.
(b)    The Purchaser represents, warrants and covenants that, if any Source to
be used by the Purchaser to pay the purchase price of any Note under the
Transaction Documents consists of assets of a benefit plan that is not subject
to ERISA, either (i) such benefit plan is not a governmental plan, non-U.S.
plan, church plan or other plan subject to Law that is substantially similar to
Section 406 or 407 of ERISA or Section 4975 of the Code (“Similar Law”) or (ii)
its purchase and holding of Notes will not constitute a violation of Similar
Law.

Section 4.4    Due Diligence. The Purchaser acknowledges that (a) it has made,
either alone or together with its advisors, such separate and independent
investigation of the Obligors and their respective businesses, financial
condition, prospects and managements as the Purchaser deems to be, or such
advisors have advised to be, necessary or advisable in connection with the
purchase of the Notes pursuant to the transactions contemplated by this Purchase
Agreement, (b) it and its advisors have received all information and data that
it and such advisors believe to be necessary in order to reach an informed
decision as to the advisability of the purchase of the Notes pursuant to the
transactions contemplated by this Purchase Agreement, (c) it understands the
nature of the potential risks and potential rewards of the purchase of the
Notes, (d) it is a sophisticated investor with investment experience and has the
ability to bear complete loss of its investment, whether as a result of an Event
of Default on the Notes or any insolvency, liquidation or winding up of either
Obligor or otherwise, (e) it has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of
purchasing the Notes and can bear the economic risks of investing in the Notes
for an indefinite period of time, including the complete loss of its investment,
and (f) it has been furnished by the Obligors with an opportunity to review any
information provided in the dataroom accessible via iDeals Virtual Data Room
that has been provided by the Obligors. The Purchaser acknowledges that it has
obtained its own attorneys, business advisors and tax advisors as to legal,
business and tax advice (or has decided not to obtain such advice) and has not
relied in any respect on the Obligors or the Placement Agent for such advice.
The Purchaser has had a reasonable time prior to the Issue Date to ask questions
and receive answers concerning the Obligors and their respective businesses and
the terms and conditions of the offering of the Notes and the Guarantee and the
transactions contemplated hereby and to obtain any additional information that
the Obligors possess or could acquire without unreasonable effort or expense,
and has generally such knowledge and experience in business and financial
matters and with respect to investments in securities of privately held
companies as to enable the Purchaser to understand and evaluate the risks of
such investment and form an investment decision with respect thereto. Except for
(i) the representations, warranties and covenants made by the Obligors in the
Transaction Documents and (ii) the legal opinions provided to the Purchasers in
connection with the transactions contemplated by the Transaction Documents, the
Purchaser is relying on its own investigation and analysis in entering into the
transactions contemplated hereby.

Section 4.5    Enforceability of this Purchase Agreement. This Purchase
Agreement has been duly authorized, executed and delivered by the Purchaser and
constitutes the valid, legally binding and enforceable obligations of the
Purchaser, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general principles of equity.

Section 4.6    Tax Matters.
(a)    Except as otherwise required pursuant to a final “determination” within
the meaning of Section 1313(a) of the Code, the Purchaser agrees to treat, and
shall treat, the Notes as indebtedness of the Issuer for all applicable income
tax purposes.
(b)    The Purchaser understands and acknowledges that failure to provide the
Issuer, the Trustee or any Paying Agent with the applicable U.S. federal income
tax certifications (generally, on IRS Form W-9 (or successor applicable form) in
the case of a Person that is a United States person or on an appropriate IRS
Form W-8 (or successor applicable form) in the case of a Person that is not a
United States person) may result in U.S. federal tax withholding from any
payments paid in respect of the Transaction Documents.
(c)    The Purchaser represents and warrants that (i) it has not relied upon the
Issuer or the Placement Agent for any tax advice or disclosure of tax
consequences arising from the purchase, holding or disposition of the Notes and
(ii) it has relied upon its own tax counsel or advisors with respect to its tax
consequences arising from the purchase, holding and disposition of the Notes.

Section 4.7    Confidentiality Agreement. The Purchaser acknowledges and agrees
that it is bound by the terms and conditions of the Confidentiality Agreement
attached as Schedule 2 (including, if the Purchaser is not a party thereto, as
if it were a party thereto), agrees to execute any documents reasonably
requested by the Issuer to evidence such obligation and acknowledges and agrees
that such Confidentiality Agreement remains in effect and will survive the
execution and delivery of this Purchase Agreement and the closing of the
purchase of the Notes and the Guarantees pursuant to its terms.

Section 4.8    Reliance for Opinions. The Purchaser acknowledges and agrees that
the Obligors and, for purposes of the opinions to be delivered to the Purchasers
pursuant to Sections 6.1 and 6.2 (to the extent such opinions relate to
exemptions from registration and prospectus requirements under Law), counsel for
the Obligors and counsel for the Purchasers, respectively, may rely, without any
independent verification thereof, upon the accuracy of the representations and
warranties of the Purchaser, and compliance by the Purchaser with its
agreements, contained in Sections 4.1, 4.2, 4.3 and 4.4, and the Purchaser
hereby consents to such reliance.

ARTICLE V    
REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS
Each Obligor, jointly and severally, represents and warrants to the Purchaser as
of the date hereof as follows:

Section 5.1    Securities Laws.
(a)    No securities of the same class (within the meaning of Rule 144A(d)(3)(i)
under the Securities Act) as the Notes or the Guarantee have been issued and
sold by either Obligor within the six-month period immediately prior to the date
hereof.
(b)    Assuming the accuracy of the representations and warranties of the
Purchasers in each of the Purchase Agreements and assuming the accuracy of the
statements in the certificate to be delivered by the Placement Agent pursuant to
Section 6.5, neither Obligor nor any affiliate (as defined in Rule 144 under the
Securities Act) of either Obligor has directly, or through any agent, (i) sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of
any security (as defined in the Securities Act) that is or will be integrated
with the sale of the Notes or the Guarantee in a manner that would require the
registration under the Securities Act of the Notes or the Guarantee or (ii)
engaged in any form of general solicitation or general advertising in connection
with the offering of the Notes or the Guarantee (as those terms are used in
Regulation D under the Securities Act), or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act, including
publication or release of articles, notices or other communications published in
any newspaper, magazine or similar medium or broadcast over television, radio or
internet, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising.
(c)    Assuming the accuracy of the representations and warranties of the
Purchasers in each of the Purchase Agreements and assuming the accuracy of the
statements in the certificate to be delivered by the Placement Agent pursuant to
Section 6.5, (i) the Indenture is not required to be qualified under the Trust
Indenture Act and (ii) no registration under the Securities Act of the Notes or
the Guarantee is required in connection with the sale thereof to the Purchasers
as contemplated by the Transaction Documents.

Section 5.2    Investment Company Act Matters. After giving effect to the
offering and sale of the Notes, neither Obligor will be an “investment company”
or “controlled” by an “investment company” within the meaning of the Investment
Company Act.

Section 5.3    Use of Proceeds; Margin Regulations. No part of the proceeds from
the sale of the Notes under the Transaction Documents will be used, directly or
indirectly, for the purpose of purchasing or carrying any margin stock within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System (12 CFR 221), or for the purpose of purchasing or carrying or trading in
any securities under such circumstances as to involve the Issuer in a violation
of Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in
a violation of Regulation T of said Board (12 CFR 220). Neither Obligor is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221). As used in this Section
5.3, the terms “margin stock” and “purpose of purchasing or carrying” shall have
the meanings ascribed to them in said Regulation U.

Section 5.4    Exchange Act Documents. The documents filed by the Parent
Guarantor with the Commission pursuant to the Exchange Act since January 1, 2018
(excluding any documents or portions thereof furnished to, rather than filed
with, the Commission) (such documents, the “Exchange Act Documents”), when they
were filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act, and none of such documents contained any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

Section 5.5    Organization; Power; Authorization; Enforceability. Except as set
forth on Schedule 5.5, each Obligor has been duly organized, is validly existing
and is in good standing under the Laws of the State of Delaware and has obtained
all licenses, permits, franchises and other governmental authorizations
necessary to carry on its business as now being conducted, except where the
failure to have obtained such licenses, permits, franchises and other
governmental authorizations would not reasonably be expected to have a Material
Adverse Effect. Each Obligor is duly licensed or qualified to do business in
good standing in each jurisdiction in which such license or qualification is
required by Law for the business it is now conducting except where the failure
to be so licensed or qualified would not reasonably be expected to have a
Material Adverse Effect. Each Obligor has the requisite corporate power and
authority to own, lease or operate the properties and assets it purports to own,
lease or operate, to carry on its business as presently conducted and to
execute, deliver and perform its obligations under each Transaction Document to
which it is a party except where the failure to have such power and authority to
own, lease or operate such properties and assets and carry on such business
would not reasonably be expected to have a Material Adverse Effect. Each
Transaction Document to which either Obligor is a party has been duly
authorized, executed and delivered by such Obligor and constitutes the valid,
legally binding and, assuming due authorization, execution and delivery by all
other parties thereto (subject to general equitable principles, insolvency,
liquidation, reorganization and other Laws of general application relating to
creditors’ rights), enforceable obligation of such Obligor.

Section 5.6    Equity Interests. Schedule 5.6 sets forth a complete and accurate
list of, as of the Issue Date, the address of each Obligor’s principal place of
business and each Obligor’s U.S. taxpayer identification number. All of the
outstanding Equity Interests in the Issuer have been duly authorized and validly
issued and are fully paid and non-assessable. The Issuer does not have any
Subsidiaries.

Section 5.7    Governmental and Third Party Authorizations. No exemption from,
notice to, registration, filing or declaration with, or consent, approval or
authorization of, any Governmental Authority or any other Person is required in
connection with (a) the execution or delivery by either Obligor of any
Transaction Document to which it is a party or the performance of obligations by
either Obligor under any Transaction Document to which it is a party, (b) the
transactions contemplated by the Transaction Documents, (c) the grant by the
Issuer of the Liens granted or purported to be granted by it pursuant to the
Security Documents or (d) the perfection of the Liens created under the Security
Documents, other than (i) such exemptions, notices, registrations, filings,
declarations, consents, approvals and authorizations as shall have been taken,
given, made or obtained and are in full force and effect as of the Issue Date,
in each case, as set forth in Schedule 5.7, (ii) such filings required to be
made after the date hereof under applicable federal, state and foreign
securities Laws, such as applicable state blue sky filings, (iii) the filing of
financing statements under the UCC, recordings of mortgages, recordings with the
PTO and any other recordings (including in any applicable non-U.S. jurisdiction)
required to perfect a security interest in the Collateral and (iv) such
exemptions, notices, registrations, filings, declarations, consents, approvals
and authorizations, as the case may be, the failure of which to take, give, make
or obtain would not have a Material Adverse Effect.

Section 5.8    No Conflicts. The execution and delivery by each Obligor of each
Transaction Document to which it is a party, the performance of obligations by
each Obligor under each Transaction Document to which it is a party and the
consummation of the transactions contemplated hereby and thereby do not and will
not (a) contravene the terms of the organizational documents of either Obligor,
(b) violate any Law, determination or award applicable to either Obligor or its
properties or assets, (c) conflict with or result in the breach of, or
constitute a default, result in the acceleration of any obligation or require
any payment to be made under, any agreement binding on either Obligor or any of
its properties or assets or (d) result in or require the creation or imposition
of any Lien (other than any Permitted Lien) upon or with respect to any of the
properties or assets of either Obligor, except in the case of clause (b), clause
(c) and clause (d) where such violation, conflict, breach, default,
acceleration, payment, creation or imposition would not reasonably be expected
to have a Material Adverse Effect.

Section 5.9    Compliance with Laws. Each Obligor is in compliance with the
requirements of all Laws applicable to it or to its properties or assets, except
in such instances in which the failure to comply therewith, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

Section 5.10    No Material Adverse Change. Except as disclosed in the Exchange
Act Documents, subsequent to the respective dates as of which information is
given in the Exchange Act Documents, there has not been (a) any material adverse
change, or any development involving a prospective material adverse change, in
the business, properties, financial condition or operations of the Obligors
taken as a whole, (b) any transaction that is material to the Obligors taken as
a whole, (c) any obligation or liability, direct or contingent (including any
off-balance sheet obligation), incurred by either Obligor that is material to
the Obligors taken as a whole, (d) except as set forth on Schedule 5.10, any
material change in the share capital, capital stock or outstanding indebtedness
of either Obligor or (e) any dividend or distribution of any kind declared, paid
or made on the share capital or capital stock of either Obligor.

Section 5.11    Compliance with ERISA. Each Plan maintained by each Obligor has
been operated and administered in compliance with all applicable Laws except in
such instances in which the failure to comply therewith, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
Neither Obligor nor any ERISA Affiliate has incurred any liability or penalty
pursuant to Title I or IV of ERISA or (with respect to its Plans) pursuant to
the Code, and there are no pending or, to the Knowledge of the Obligors,
threatened claims, actions or lawsuits by any Governmental Authority with
respect to any Plan maintained by such Obligor, except, in each case, as would
not reasonably be expected to have a Material Adverse Effect. Neither Obligor
nor any ERISA Affiliate currently maintains, or has in the last six years
maintained, a pension plan that is subject to Title IV of ERISA. Neither Obligor
maintains, operates or administers any Plans that cover employees, officers,
directors or independent contractors located primarily outside of the United
States. The execution and delivery of this Purchase Agreement and the issuance
and sale of the Notes and the Guarantee under the Transaction Documents will not
involve any transaction that is subject to the prohibitions of Section 406 of
ERISA or in connection with which a tax could be imposed pursuant to Sections
4975(c)(1)(A)-(D) of the Code. The representation in the preceding sentence is
made in reliance upon and subject to the accuracy of the Purchaser’s
representation in Section 4.3 as to the sources of the funds used to pay the
Price.

Section 5.12    Tax Matters. Except as set forth on Schedule 5.12, each Obligor
is a corporation for U.S. federal income tax purposes and has never filed any
tax return or related report under any name other than its legal name at the
time of filing. Each Obligor has (a) timely filed or caused to be timely filed
all U.S. federal income tax returns and all other material tax returns required
by Law to be filed and all such tax returns are true and correct in all material
respects and (b) duly and timely paid or caused to be timely paid all material
taxes, assessments, governmental fees and other governmental charges levied or
imposed upon it or its properties, assets or income otherwise due and payable,
except those that are being contested in good faith by appropriate action and
for which adequate reserves have been provided in accordance with GAAP. There is
no pending or, to the Knowledge of the Obligors, proposed tax assessment,
deficiency or audit against either Obligor. Neither Obligor has any outstanding
material tax liens (other than for taxes that are not yet due and payable or are
being contested in good faith by appropriate action and for which adequate
reserves in accordance with GAAP are being maintained by such Obligor).

Section 5.13    No Defaults. On the Issue Date, there exists no Event of Default
or any event that, had the Notes to be issued on the Issue Date already been
issued on the Issue Date, would constitute a Default or an Event of Default
under the Indenture.

Section 5.14    Absence of Litigation. Except as disclosed in the Exchange Act
Documents, there are no actions, suits, proceedings, claims, disputes or
investigations at law or in equity, in arbitration or before any Governmental
Authority pending or, to the Knowledge of the Obligors, threatened (in writing)
against either Obligor that (a) seek to prevent, alter or delay the consummation
of the transactions contemplated by the Transaction Documents or (b)
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

Section 5.15    Solvency. No step has been taken or is currently intended to be
taken by either Obligor or, to the Knowledge of the Obligors, any other Person
for the winding-up, liquidation, dissolution, administration, merger or
consolidation or for the appointment of a receiver or administrator of such
Obligor or all or any of such Obligor’s properties or assets. Immediately after
the issuance and sale of the Notes and the Guarantee and the consummation of the
other transactions contemplated by the Transaction Documents on the Issue Date,
neither Obligor will be rendered insolvent within the meaning of 11 U.S.C.
101(32) or any other applicable insolvency laws or regulations or be unable to
pay its debts as they mature.

Section 5.16    Financial Statements.
(a)    The audited financial statements of the Issuer for the years ended
December 31, 2017 and December 31, 2016 have been delivered to the Purchaser and
(i) were prepared in accordance with GAAP consistently applied throughout the
periods covered thereby except as disclosed in the notes thereto and (ii) fairly
present, in all material respects, the financial condition of the Issuer as of
the dates thereof and the results of operations of the Issuer for the periods
covered thereby in accordance with GAAP consistently applied throughout the
periods covered thereby except as disclosed in the notes thereto.
(b)    The financial statements of the Parent Guarantor included in the Exchange
Act Documents (i) were prepared in accordance with GAAP consistently applied
throughout the periods covered thereby except as disclosed in the notes thereto
and except that unaudited financial statements may not contain all footnotes
required by GAAP and (ii) fairly present, in all material respects, the
consolidated financial condition of the Parent Guarantor as of the dates thereof
and the consolidated results of operations of the Parent Guarantor for the
periods covered thereby in compliance with the requirements of the Exchange Act
and in accordance with GAAP consistently applied throughout the periods covered
thereby except as disclosed in the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP.

Section 5.17    Existing Indebtedness. Schedule 5.17 sets forth a complete list
of the following types of indebtedness of each Obligor outstanding as of the
Issue Date: (a) indebtedness in respect of borrowed money; (b) any other
obligation of such Obligor to be liable for, or to pay, as obligor, guarantor or
otherwise, on the indebtedness for borrowed money of another Person (other than
by endorsement of negotiable instruments for collection in the ordinary course
of business); and (c) to the extent not otherwise included, indebtedness for
borrowed money of another Person secured by a Lien on any asset owned by such
Person (whether or not such indebtedness for borrowed money is assumed by such
Person).

Section 5.18    Material Contracts. Schedule 5.18 sets forth a complete list of
all Material Contracts to which the Issuer is a party. All such Material
Contracts are in full force and effect and constitute the valid, legally binding
and (subject to general equitable principles, insolvency, liquidation,
reorganization and other Laws of general application relating to creditors’
rights) enforceable obligation of the Issuer and, to the Knowledge of the
Obligors, all other parties thereto, except in each case as would not reasonably
be expected to have a Material Adverse Effect. To the Knowledge of the Obligors,
there are no oral waivers or modifications (or pending requests therefor) in
respect of such Material Contracts, except as would not reasonably be expected
to have a Material Adverse Effect. The Issuer is not in breach or default under
or with respect to any Material Contract binding on it except where such
breaches or defaults would not reasonably be expected to have a Material Adverse
Effect. To the Knowledge of the Obligors, no other Person party to any such
Material Contract is in default thereunder except where such default would not
reasonably be expected to have a Material Adverse Effect. To the Knowledge of
the Obligors, no party to any such Material Contract has given any notice of
termination or breach of any such Material Contract.

Section 5.19    Properties. Each Obligor has good and marketable title to, or
valid leasehold interests in or rights to use, all of its tangible properties
and assets material to its business as presently conducted, free and clear of
all Liens other than Permitted Liens. Neither Obligor owns any real property.
Schedule 5.19 sets forth a complete and accurate list of all leases of real
property to which either Obligor is party (whether as lessor, lessee or
otherwise), showing as of the date hereof the street address, county and state
(or other relevant jurisdiction), lessor, lessee and expiration date. To the
Knowledge of the Obligors, the lease in respect of any real property held by
such Obligor under lease has been duly authorized, executed and delivered by all
parties thereto and constitutes the valid, legally binding and (subject to
general equitable principles, insolvency, liquidation, reorganization and other
Laws of general application relating to creditors’ rights) enforceable
obligation of all parties thereto except as would not reasonably be expected to
have a Material Adverse Effect.

Section 5.20    Intellectual Property.
(a)    To the Knowledge of the Obligors, the Issuer owns, or possesses the right
or license to use, all of the Intellectual Property that is reasonably necessary
for the operation of its business as presently conducted and that is reasonably
necessary for the commercialization of the Product other than in Japan, without
conflicting with the valid and enforceable rights of any other Person, except
for the failure to own or license that would not reasonably be expected to
result in a Material Adverse Effect. To the Knowledge of the Obligors, no slogan
or other advertising device, product, process, method, substance, part or other
material presently employed by the Issuer (including in respect of the Product)
material to its business as presently conducted infringes upon any valid and
enforceable rights held by any other Person. No claim or litigation regarding
any of the foregoing is pending against the Issuer or, to the Knowledge of the
Obligors, threatened (in writing).
(b)    Schedule 5.20 contains a complete list of all Patents that are owned by
or licensed to the Issuer, in each case that are material or necessary to the
commercialization of the Product (the “Relevant Patents”) and all Patent
licenses granting rights to the Issuer to such licensed Patents. The Issuer
holds all right, title and interest in and to the Relevant Patents, free and
clear of any Lien (except for Permitted Liens) and has requisite power and
authority, and all necessary third party consents or approvals, including from
any Governmental Authority, to grant a security interest in such Relevant
Patents owned by the Issuer as contemplated in the Transaction Documents. The
Issuer has made all necessary recordings with the PTO and equivalent non-U.S.
intellectual property offices in respect of the Relevant Patents owned by the
Issuer to protect and maintain ownership of such Relevant Patents. To the
Knowledge of the Obligors, at least one claim of each of the Relevant Patents
that have issued is valid and enforceable. To the Knowledge of the Obligors,
there are no litigation, interference or opposition proceedings pending or
threatened (in writing) relating to the Relevant Patents that would have a
material adverse impact on any of the Relevant Patents. To the Knowledge of the
Obligors, there is no third party infringing on any Intellectual Property or
proprietary right in relation to the Relevant Patents. All patent applications
owned by the Issuer that are material or necessary to the commercialization of
the Product other than in Japan are being diligently prosecuted by the Issuer,
and the Issuer duly maintains those Relevant Patents that have issued and are
owned by it. The Issuer has not been notified in writing of any actions by any
Governmental Authority challenging the validity or enforceability of any of the
issued Relevant Patents.
(c)    The Issuer is the owner or holder of each new drug application or
abbreviated new drug application in respect of the Product set forth in Schedule
5.20. The Issuer has not granted or assigned to any other Person, directly or
indirectly, any rights to any other Person under any such new drug application
or abbreviated new drug application. Except as set forth on Schedule 5.20(c),
the Issuer possesses all regulatory approvals that are necessary for the
commercialization of the Product in the United States.

Section 5.21    Environmental Matters. Except as would not have a Material
Adverse Effect, to the Knowledge of the Obligors: (a) each Obligor and its
respective business, operations, properties and assets are in compliance with,
and neither Obligor has any liability under, any applicable Environmental Law;
(b) each Obligor has obtained (or applied for, with a reasonable likelihood of
obtaining) all Environmental Permits required for the conduct of its respective
business and operations and the ownership, operation and use of its respective
properties and assets under Environmental Laws, and all such Environmental
Permits are valid and in good standing; (c) there has been no Release or
threatened Release of Hazardous Material on, at, under or from any properties or
assets presently or formerly owned, leased or operated by such Obligor or its
respective predecessors in interest that would reasonably be expected to result
in liability to such Obligor under any applicable Environmental Law; (d) there
is no Environmental Claim pending or threatened against such Obligor or relating
to the properties or assets currently or formerly owned, leased or operated by
such Obligor or its predecessors in interest or relating to the operations of
such Obligor, and there are no actions, activities, circumstances, conditions,
events or incidents that would reasonably be expected to form the basis of such
an Environmental Claim; (e) no Person with an indemnity or contribution
obligation to either Obligor relating to compliance with or liability under any
Environmental Law is in default with respect to such obligation; and (f) neither
Obligor is obligated to perform any action or otherwise incur any expense under
any Environmental Law pursuant to any order, decree, judgment or agreement by
which it is bound or has assumed by contract, agreement or operation of law, and
neither Obligor is conducting or financing any Response pursuant to any
Environmental Law or has refused or failed to conduct or finance any Response
required by Environmental Law. To the Knowledge of the Obligors, no properties
or assets owned, operated or leased by either Obligor and no properties or
assets formerly owned, operated or leased by such Obligor or any of its
respective predecessors in interest is listed or proposed for listing on the
National Priorities List promulgated pursuant to CERCLA, listed on the
Comprehensive Environmental Response, Compensation and Liability Information
System promulgated pursuant to CERCLA or included on any similar list maintained
by any Governmental Authority, including any such list relating to petroleum. No
Lien has been recorded or, to the Knowledge of the Obligors, threatened in
writing under any Environmental Law with respect to any properties or assets of
such Obligor.

Section 5.22    Labor Matters. Neither Obligor is a party to any collective
bargaining agreement or other labor union contract applicable to Persons
employed by such Obligor, and, to the Knowledge of the Obligors, there are no
organizational campaigns, petitions or other unionization activities seeking
recognition of a collective bargaining unit that would affect such Obligor.
There are no material controversies, strikes, slowdowns or work stoppages
pending or, to the Knowledge of the Obligors, threatened between such Obligor
and any of its employees. There are no unfair labor practice complaints pending
against either Obligor before any Governmental Authority or, to the Knowledge of
the Obligors, any current union representation questions involving employees of
such Obligor, in each case that would reasonably be expected to have a Material
Adverse Effect. Each Obligor is currently in compliance with all applicable Laws
relating to employment and labor, including those related to wages, hours,
collective bargaining and the payment and withholding of taxes, except where
such failure to comply would not reasonably be expected to have a Material
Adverse Effect.

Section 5.23    Insurance. Each Obligor maintains, with insurance companies that
the officers of such Obligor believe are financially sound and reputable, such
public liability insurance, business interruption insurance, third party
property damage insurance and casualty insurance with respect to liabilities,
losses or damage in respect of its respective properties and assets as the
officers of such Obligor believe are customarily carried or maintained under
similar circumstances by Persons engaged in similar businesses, in each case, in
such amounts, with such deductibles, covering such risks and otherwise on such
terms and conditions as the officers of such Obligor believe are customary for
such other Persons to maintain under similar circumstances in similar
businesses.

Section 5.24    Sanctions and Anti-Money Laundering Laws. Neither Obligor nor,
to the knowledge upon due inquiry of the Obligors, any of its respective
Affiliates, directors, officers, employees, agents or representatives is in
violation of any Anti-Money Laundering Laws. Neither Obligor nor, to the
knowledge upon due inquiry of the Obligors, its respective Affiliates is a
Person, or is owned or controlled by a Person that is, (a) listed in the annex
to, or is otherwise subject to the provisions of, the Executive Order, (b) named
as a “specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control
(“OFAC”) at its official website or any replacement website or other replacement
official publication of such list, (c) the subject of any sanctions laws,
regulations or programs administered or enforced by OFAC, the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other relevant
sanctions authority (collectively, “Sanctions”), or (d) located, organized or
resident in a country, territory or region that is the subject of comprehensive
territorial Sanctions (currently including, without limitation, Crimea, Cuba,
Iran, North Korea and Syria). Each Obligor will not, directly or indirectly, use
the proceeds from the sale of the Notes under the Transaction Documents (a) to
fund or facilitate any activities or business of or with any Person who, at the
time of such funding or facilitation, is (i) the subject of Sanctions or (ii)
located, organized or resident in any country or territory that is the subject
of comprehensive Sanctions; or (b) in any other manner that will result in a
violation of Sanctions by any Person. Each Obligor and its respective
Affiliates, directors, officers, employees, agents and representatives is and
has been in compliance, and will comply strictly throughout the performance of
this Agreement, with Sanctions and the Anti-Money Laundering Laws, and within
eight weeks of executing this Agreement will institute and thereafter will
maintain policies and procedures reasonably designed to promote and achieve
compliance with such laws and with the representations and warranties contained
herein.

Section 5.25    Anti-Corruption Laws. Neither Obligor nor, to the knowledge upon
due inquiry of the Obligors, any of its respective Affiliates, directors,
officers, employees, agents or representatives has taken or will take any action
in furtherance of an offer, payment, promise to pay, or authorization or
approval of the payment, giving or receipt of money, property, gifts or anything
else of value, directly or indirectly, to any person while knowing that all or
some portion of the money or value will be offered, given or promised to anyone
to improperly influence official action, to obtain business or otherwise to
secure any improper advantage. Each Obligor has conducted and will continue to
conduct its business in compliance with the Anti-Corruption Laws and has
maintained and will continue to maintain policies and procedures reasonably
designed to promote and achieve compliance with such laws and with the
representations and warranties contained herein. Each Obligor will not, directly
or indirectly, use the proceeds from the sale of the Notes under the Transaction
Documents for the purpose of financing or facilitating any activity that would
violate the Anti-Corruption Laws.

Section 5.26    Licenses and Permits. Except as set forth on Schedule 5.26, each
Obligor possesses all permits, licenses, approvals, consents and other
authorizations (collectively, “Permits”) issued by the appropriate Governmental
Authorities necessary to conduct the business now operated by it, except where
the failure to so possess would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Obligor is in
compliance with the terms and conditions of all such Permits and all such
Permits are valid and in full force and effect, except, in each case, where the
failure so to comply or where the invalidity of such Permits or the failure of
such Permits to be in full force and effect, individually or in the aggregate,
would not have a Material Adverse Effect. Neither Obligor has received any
notice of proceedings relating to the revocation or material modification of any
such Permits. Except as disclosed in the Exchange Act Documents, and except as
would not, individually or in the aggregate, have or may reasonably be expected
to have a Material Adverse Effect, the Issuer has not received any notice of
adverse filing, warning letter, untitled letter or other correspondence or
written notice in respect of the Product from the United States Food and Drug
Administration (the “FDA”) or any other relevant regulatory authority or other
Governmental Authority alleging or asserting noncompliance with the U.S. Federal
Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) (the “FFDCA”) or similar
U.S. federal or state or non-U.S. Law.

Section 5.27    Regulatory Filings. Except as disclosed in the Exchange Act
Documents, and except as would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect, (a) each Obligor is
and has been in compliance with applicable health care Laws, including the FFDCA
and the U.S. Anti-Kickback Statute (42 U.S.C. 1320a-7b(b)) (collectively,
“Health Care Laws”), (b) each Obligor possesses all licenses, certificates,
approvals, clearances, authorizations and permits and supplements or amendments
thereto required by any such Health Care Laws and/or to carry on its businesses
as now or proposed to be conducted (“Health Care Authorizations”), such Health
Care Authorizations are valid and in full force and effect and neither Obligor
is in violation of any term of any such Health Care Authorizations, (c) neither
Obligor has received written notice of any ongoing claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Governmental Authority alleging that any product, operation or activity
is in violation of any Health Care Laws or Health Care Authorizations or has any
knowledge that any such Governmental Authority or third party is considering any
such claim, action, suit, proceeding, hearing, enforcement, investigation,
arbitration or other action, (d) to the Knowledge of the Obligors, neither
Obligor has received written notice that any Governmental Authority has taken,
is taking or intends to take action to limit, suspend, modify or revoke any
Health Care Authorizations or has any knowledge that any such Governmental
Authority is considering such action and (e) each Obligor has filed, maintained
and submitted all reports, documents, forms, notices, applications, records,
claims and submissions and supplements or amendments thereto as required by any
Health Care Laws or Health Care Authorizations, and all such reports, documents,
forms, notices, applications, records, claims, submissions, supplements and
amendments were complete, correct and not misleading on the date filed (or were
corrected or supplemented by a subsequent submission).

Section 5.28    Clinical Trials. To the Knowledge of the Obligors, the
pre-clinical and clinical studies and trials conducted by or on behalf of such
Obligor in respect of the Product have been and, if still pending, are being
conducted in all material respects with reasonable care and in accordance in all
material respects with the protocols submitted to the FDA or comparable
Governmental Authorities and all Health Care Laws and Health Care
Authorizations. Neither Obligor has received any written notice or
correspondence from any Governmental Authority requiring the termination,
suspension or material modification of any pre-clinical or clinical study or
trial conducted by or on behalf of such Obligor in respect of the Product.

Section 5.29    Disclosure Controls. The Parent Guarantor has established and
maintains and evaluates “disclosure controls and procedures” (as such term is
defined in Rules 13a-15 and 15d-15 under the Exchange Act) and “internal control
over financial reporting” (as such term is defined in Rules 13a-15 and 15d-15
under the Exchange Act). The Parent Guarantor’s independent registered public
accounting firm and the audit committee of the board of directors of the Issuer
have been advised of (a) all significant deficiencies, if any, in the design or
operation of internal controls that could adversely affect the Issuer’s ability
to record, process, summarize and report financial data and (b) all fraud, if
any, whether or not material, that involves management or other employees who
have a role in the Parent Guarantor’s internal controls. All “material
weaknesses” (as defined in Rule 1-02(a)(4) of Regulation S-X under the
Securities Act) of the Parent Guarantor, if any, have been identified to the
Parent Guarantor’s independent registered public accounting firm and are
disclosed in the Exchange Act Documents. Since the end of the Parent Guarantor’s
most recent audited fiscal year, except as disclosed in the Exchange Act
Documents, there have been no material changes in internal controls or in other
factors that could significantly affect internal controls.

Section 5.30    Accounting Controls. Except as disclosed in the Exchange Act
Documents, the Parent Guarantor has established and maintains a system of
internal accounting controls designed to provide reasonable assurance that: (a)
transactions are executed in accordance with management’s general or specific
authorization; (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for assets; (c) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (d) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

Section 5.31    Existing Investments. The Issuer has no outstanding Investments
as of the Issue Date.

Section 5.32    Security Documents. The representations and warranties of the
Issuer in Article III of the Collateral Agreement are true and correct, except
to the extent that any such untrue or incorrect statement, individually or in
the aggregate, would not have a material adverse effect on the Collateral.

ARTICLE VI    
CONDITIONS TO CLOSING
The obligations of the Purchaser hereunder are subject to the accuracy in all
material respects (except for such representations and warranties qualified by
materiality or Material Adverse Effect, which shall be accurate in all
respects), on and as of the Issue Date, of the representations and warranties of
the Obligors contained herein, to the accuracy of the statements of the Obligors
and their officers made in any certificates delivered pursuant hereto, to the
performance by the Obligors of their respective obligations hereunder and to the
satisfaction or waiver by the Purchaser of each of the following additional
terms and conditions:

Section 6.1    Obligors’ Counsel Opinions.
(a)    Paul Hastings LLP, counsel to the Obligors, shall have furnished to the
Purchasers their opinion, addressed to the Purchasers and dated the Issue Date,
in form and substance reasonably satisfactory to the Purchasers.
(b)    Pillsbury Winthrop Shaw Pittman LLP, special intellectual property
counsel to the Issuer, shall have furnished to the Purchasers their reasoned
opinions, each addressed to the Purchasers and dated the Issue Date, as to
certain product clearance and validity matters, in form and substance reasonably
satisfactory to the Purchasers.

Section 6.2    Purchasers’ Counsel Opinions. Pillsbury Winthrop Shaw Pittman
LLP, special counsel to the Purchasers, shall have furnished to the Purchasers
their opinion, addressed to the Purchasers and dated the Issue Date, in form and
substance reasonably satisfactory to the Purchasers.

Section 6.3    Certification as to Purchase Agreement. Each Obligor shall have
furnished to the Purchasers a certificate, dated the Issue Date, of its
Responsible Officer, stating that, as of the Issue Date, the representations and
warranties of such Obligor in this Purchase Agreement are true and correct in
all material respects (except for such representations and warranties qualified
by materiality or Material Adverse Effect, which are true and correct in all
respects) and such Obligor has complied in all material respects with all of the
agreements and satisfied all of the conditions on its part to be performed or
satisfied hereunder on or before the Issue Date.

Section 6.4    Authorizations. Each Obligor shall have furnished to the
Purchasers (a) a copy of the resolutions, consents or other documents, certified
by a Responsible Officer of such Obligor, as of the Issue Date, duly authorizing
the execution and delivery of, and performance of obligations under, the
Transaction Documents to which it is a party and any other documents to be
executed on or prior to the Issue Date by or on behalf of it in connection with
the transactions contemplated hereby and thereby and, in the case of the Issuer,
the issuance and sale of the Notes, and that such resolutions, consents or other
documents have not been modified, rescinded or amended and are in full force and
effect, (b) certified copies of its organizational documents, (c) a
certification by a Responsible Officer of such Obligor, as of the Issue Date, as
to the incumbency and specimen signatures of each officer executing any
Transaction Document to which it is a party or any other document delivered in
connection herewith on behalf of such Obligor (together with a certification of
another Responsible Officer of such Obligor as to incumbency and specimen
signature of the first-mentioned Responsible Officer) and (d) a certificate of
good standing of such Obligor as of a recent date from the Secretary of State of
the State of Delaware.

Section 6.5    Offering of Notes and Guarantee. The Placement Agent shall have
delivered to the Issuer a certificate, dated on or about the Issue Date, as to
the manner of the offering of the Notes and the Guarantee, and the number and
character of the offerees contacted, which certificate shall state that the
Placement Agent (a) did not solicit offers for, or offer, the Notes or the
Guarantee by means of any form of general solicitation or general advertising
(as those terms are used in Regulation D under the Securities Act) or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act, including publication or release of articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television, radio or internet, or any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising
and (b) solicited offers for the Notes and the Guarantee only from, and offered
the Notes and the Guarantee only to, (i) Persons who it reasonably believed were
QIBs or, if any such Person was buying for one or more institutional accounts
for which such Person was acting as fiduciary or agent, only when such Person
reasonably believed that each such account was a QIB, (ii) in the case of offers
outside the United States, Persons that are not U.S. persons (as defined in
Regulation S) in accordance with Rule 903 of Regulation S, and (iii) Accredited
Investors, and shall further state that counsel to the Obligors and to the
Purchasers may rely thereon in rendering their respective opinions to be
delivered hereunder.

Section 6.6    CUSIP Numbers. Standard & Poor’s CUSIP Service Bureau, as agent
for the National Association of Insurance Commissioners, shall have issued CUSIP
numbers and ISIN numbers for the Notes.

Section 6.7    Further Information. On or prior to the Issue Date, the Obligors
shall have furnished to the Purchaser such further information, certificates and
documents as the Purchaser may reasonably request in connection with this
Purchase Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby.

Section 6.8    Consummation of Transactions. All of the transactions
contemplated by the Transaction Documents to be completed on or before the Issue
Date shall have been consummated or shall be consummated concurrently with the
transactions contemplated hereby (including (a) the execution, delivery and
issuance of the Letter of Credit by the Parent Guarantor to the Issuer, (b) the
execution and delivery by the Issuer of an agreement with inVentiv Commercial
Services, LLC, a Syneos HealthTM group company relating to a contract sales
organization for the Product and (c) the execution and delivery by the Issuer of
the Consent and Agreement (as defined in the Indenture)), and the Purchaser
shall have received executed copies of the Transaction Documents (which shall be
in full force and effect).

Section 6.9    No Actions. No action shall have been taken and no statute, rule,
regulation or order shall have been enacted, adopted or issued by any
Governmental Authority that would, as of the Issue Date, prevent the issuance or
sale of the Notes, and no injunction, restraining order or order of any other
nature by any federal or state court of competent jurisdiction shall have been
issued as of the Issue Date that would prevent the issuance or sale of the Notes
or the Guarantee.

Section 6.10    Consents. The Purchasers shall have received copies of all
consents, licenses and approvals set forth in Schedule 5.7.

Section 6.11    Collateral Requirements. The Collateral Agent shall have
received:
(a)    evidence of the filing of financing statements under the UCC, recordings
with the PTO and other recordings (including in any applicable non-U.S.
jurisdiction) required, necessary, appropriate or reasonably requested to be
made to perfect a security interest in the Collateral, including those specified
in the Security Documents;
(b)    certified copies of UCC, PTO, United States Copyright Office, tax,
judgment lien, bankruptcy and pending lawsuit searches or equivalent reports or
searches, each as of a recent date and listing all effective financing
statements, lien notices or comparable documents that name the Issuer as debtor
and that are filed in the jurisdiction in which the Issuer is organized or
maintains its principal place of business and such other searches deemed
necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered in the Security Documents; and
(c)    evidence of the Collateral Agent’s sole control (pursuant to Article 9 of
the UCC) of any Collateral consisting of deposit accounts, electronic chattel
paper, investment property (including securities accounts) and letter-of-credit
rights in the United States.

ARTICLE VII    
ADDITIONAL COVENANTS

Section 7.1    DTC. The Issuer will use reasonable best efforts to comply with
the agreements set forth in the representation letter of the Issuer to DTC
relating to the approval of the Notes by DTC for “book-entry” transfer.

Section 7.2    Expenses. The Issuer agrees to pay or cause to be paid from the
proceeds of the issuance of the Notes all actual, reasonable and documented fees
and expenses of Pillsbury Winthrop Shaw Pittman LLP (it being understood that
the Issuer shall not be obligated to pay any such fees and expenses up to and
including the closing of the transactions contemplated by the Purchase
Agreements in excess of the amount stipulated in paragraph 2 of the Engagement
Letter, dated April 13, 2018, by and between the Issuer and the Placement
Agent), acting as special counsel to the Purchasers, it being understood that
the Issuer will not reimburse any other expenses of any Purchaser (including
expenses of any other counsel).

Section 7.3    Confidentiality; Public Announcement.
(a)    Except as otherwise required by applicable Laws or judicial or
administrative proceedings (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigation demand or similar
process) or the rules and regulations of any securities exchange or trading
system or any Governmental Authority or pursuant to requests from regulatory
agencies having oversight over either Obligor and except as otherwise set forth
in this Section 7.3, each Obligor will, and will cause each of its Affiliates,
directors, officers, employees, agents, representatives and similarly situated
Persons who receive such information to, treat and hold as confidential and not
disclose to any Person any and all Confidential Information furnished to it by
the Purchaser, as well as the information on Schedule 1, and to use any such
Confidential Information and other information only in connection with this
Purchase Agreement and any other Transaction Document and the transactions
contemplated hereby and thereby. Notwithstanding the foregoing, each Obligor may
disclose such information solely on a need-to-know basis and solely to its
members, directors, employees, managers, officers, agents, brokers, advisors,
lawyers, bankers, trustees, representatives, investors, potential investors,
co-investors, potential co-investors, acquirers, potential acquirers, insurers,
insurance brokers, underwriters and financing parties; provided, however, that
such Persons shall be informed of the confidential nature of such information
and shall be obligated to keep such Confidential Information and other
information confidential pursuant to obligations of confidentiality no less
onerous than those set forth herein.
(b)    Except as otherwise required by applicable Laws or judicial or
administrative proceedings (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigation demand or similar
process) or the rules and regulations of any securities exchange or trading
system or any Governmental Authority or pursuant to requests from regulatory
agencies having oversight over either Obligor, in no event shall the Purchaser’s
name (in any variation) be used in any public announcement or filing, or in any
type of mail or electronic distribution intended for an audience that is not
solely limited to the Affiliates of the Obligors.
(c)    Except as required by applicable Laws or judicial or administrative
proceedings (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigation demand or similar process) or the rules
and regulations of any securities exchange or trading system or any Governmental
Authority or pursuant to requests from regulatory agencies having oversight over
either Obligor, neither Obligor nor any of its respective Affiliates shall
disclose to any Person, or use or include in any public announcement or any
public filing, the identity of any shareholders, members, directors or
Affiliates of the Purchaser, without the prior written consent of such
shareholder, member, director or Affiliate.

ARTICLE VIII    
SURVIVAL OF CERTAIN PROVISIONS

Section 8.1    Survival of Certain Provisions. The representations, warranties,
covenants and agreements contained in this Purchase Agreement shall survive (a)
the execution and delivery of this Purchase Agreement, the Notes and the
Guarantee and (b) the purchase or transfer by the Purchaser of any Note or
portion thereof or interest therein. All such provisions are binding upon and
may be relied upon by any subsequent holder or beneficial owner of a Note,
regardless of any investigation made at any time by or on behalf of the
Purchaser or any other holder or beneficial owner of a Note. All statements
contained in any certificate or other instrument delivered by or on behalf of
any party hereto pursuant to this Purchase Agreement shall be deemed to have
been relied upon by each other party hereto and shall survive the consummation
of the transactions contemplated hereby regardless of any investigation made by
or on behalf of any such party. The Transaction Documents embody the entire
agreement and understanding among the parties hereto and supersede all prior
agreements and understandings relating to the subject matter hereof.
Notwithstanding anything to the contrary elsewhere in this Purchase Agreement,
no party shall, in any event, be liable to any other Person for any
consequential, incidental, indirect, special or punitive damages of such other
Person, including loss of revenue, income or profits, diminution of value or
loss of business reputation or opportunity relating to the breach or alleged
breach hereof (provided that such limitation with respect to lost profits shall
not limit the Issuer’s right to recover contract damages in connection with the
Purchaser’s failure to close in violation of this Purchase Agreement, including
damages that are a reasonably foreseeable consequence of such failure to close).

ARTICLE IX    
NOTICES

Section 9.1    Notices. All statements, requests, notices and agreements
hereunder shall be in writing and delivered by hand, mail, overnight courier or
telefax as follows:
(a)    if to the Purchaser, in accordance with Schedule 1; and
(b)    if to either Obligor, in accordance with Section 12.01 of the Indenture.

ARTICLE X    
SUCCESSORS AND ASSIGNS

Section 10.1    Successors and Assigns. This Purchase Agreement will inure to
the benefit of and be binding upon the parties hereto and their respective
successors, permitted assignees and permitted transferees. So long as any of the
Notes are outstanding, neither Obligor may assign any of its rights or
obligations hereunder or any interest herein without the prior written consent
of the Purchaser except as permitted in accordance with the Indenture.

ARTICLE XI    
SEVERABILITY

Section 11.1    Severability. Any provision of this Purchase Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by Law)
not invalidate or render unenforceable such provision in any other jurisdiction.

ARTICLE XII    
WAIVER OF JURY TRIAL

Section 12.1    WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE PURCHASER AND THE OBLIGORS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT
ON OR WITH RESPECT TO THIS PURCHASE AGREEMENT.

ARTICLE XIII    
GOVERNING LAW; CONSENT TO JURISDICTION

Section 13.1    Governing Law; Consent to Jurisdiction. THIS PURCHASE AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE
LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO
CONFLICTS OF LAW OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. To the extent
permitted by applicable law, the parties hereto hereby submit to the
non-exclusive jurisdiction of the federal and state courts of competent
jurisdiction in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Purchase Agreement or the
transactions contemplated hereby.

ARTICLE XIV    
COUNTERPARTS

Section 14.1    Counterparts. This Purchase Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same Purchase Agreement.
Any counterpart may be executed by facsimile or other electronic transmission,
and such facsimile or other electronic transmission shall be deemed an original.

ARTICLE XV    
TABLE OF CONTENTS AND HEADINGS

Section 15.1    Table of Contents and Headings. The Table of Contents and
headings of the Articles and Sections of this Purchase Agreement have been
inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.
{SIGNATURE PAGES FOLLOW}



If the foregoing is in accordance with your understanding of this Purchase
Agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement among us and you in accordance with
its terms.
Very truly yours,
SCILEX PHARMACEUTICALS INC.


By: /s/ Henry Ji, Ph.D.    
Name:    Henry Ji, Ph.D.
Title:    Chief Executive Officer
SORRENTO THERAPEUTICS, INC.


By: /s/ Henry Ji, Ph.D.    
Name:    Henry Ji, Ph.D.
Title:    President, Chief Executive Officer and     Chairman of the Board


[PURCHASER SIGNATURE PAGE]



ANNEX A
RULES OF CONSTRUCTION AND DEFINED TERMS
Unless the context otherwise requires, in this Annex A and each Transaction
Document (or other document) to which this Annex A is attached:
(a)
A term has the meaning assigned to it and an accounting term not otherwise
defined has the meaning assigned to it in accordance with GAAP.

(b)
Where any payment is to be made, any funds are to be applied or any calculation
is to be made under any Transaction Document (or other document) on a day that
is not a Business Day, unless any Transaction Document (or other document)
otherwise provides, such payment shall be made, such funds shall be applied and
such calculation shall be made on the succeeding Business Day, and payments
shall be adjusted accordingly, including interest unless otherwise specified.

(c)
Words of the masculine, feminine or neuter gender shall mean and include the
correlative words of other genders.

(d)
The definitions of terms shall apply equally to the singular and plural forms of
the terms defined.

(e)
The word “or” is not exclusive.

(f)
The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without limitation”.

(g)
Unless otherwise specified, references to an agreement or other document include
references to such agreement or document as from time to time amended, restated,
reformed, supplemented or otherwise modified in accordance with the terms
thereof (subject to any restrictions on such amendments, restatements,
reformations, supplements or modifications set forth in this Annex A or any
Transaction Document (or other document)) and include any Annexes, Exhibits and
Schedules attached thereto.

(h)
References to any Law shall include such Law as from time to time in effect,
including any amendment, modification, codification, replacement or reenactment
thereof or any substitution therefor.

(i)
References to any Person shall be construed to include such Person’s successors
and permitted assigns (subject to any restrictions on assignment, transfer or
delegation set forth in this Annex A or any Transaction Document (or other
document)), and any reference to a Person in a particular capacity excludes such
Person in other capacities.

(j)
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.

(k)
The words “hereof”, “herein”, “hereunder” and similar terms when used in this
Annex A or any Transaction Document (or other document) shall refer to this
Annex A or such Transaction Document (or other document) as a whole and not to
any particular provision hereof or thereof, and references to Articles,
Sections, Annexes, Schedules and Exhibits herein and therein are references to
Articles and Sections of, and Annexes, Schedules and Exhibits to, the relevant
Transaction Document (or other document) unless otherwise specified.

(l)
In the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including” and each of the words
“to” and “until” means “to but excluding”.

(m)
References to any action, remedy or method of judicial proceeding for the
enforcement of the rights of creditors or of security shall be deemed to
include, in respect of any jurisdiction other than the State of New York,
references to such action, remedy or method of judicial proceeding for the
enforcement of the rights of creditors or of security available or appropriate
in such jurisdiction as shall most nearly approximate such action, remedy or
method of judicial proceeding described or referred to in the relevant
Transaction Document (or other document).

(n)
References to any term having the meaning set forth in the Indenture shall mean
the meaning set forth in the Indenture as of the Issue Date.



“$” means lawful money of the United States.
“Accredited Investor” means an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3) or (a)(7) of Regulation D under the Securities Act
that is not (i) a QIB or (ii) a Person other than a U.S. Person that acquires
Notes in reliance on Regulation S.
“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the specified Person. For purposes
of this definition, “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of Voting Stock, by contract or otherwise,
and “controlled” has a meaning correlative thereto.
“Anti-Corruption Laws” means applicable Laws relating to bribery or corruption,
including, without limitation, the U.S. Foreign Corrupt Practices Act of 1977.
“Anti-Money Laundering Laws” means applicable Laws relating to money laundering
or terrorism , including, without limitation, the USA PATRIOT Act of 2001, the
U.S. Money Laundering Control Act of 1986, any applicable provisions of the U.S.
Bank Secrecy Act of 1970 and the Executive Order.
“Business Day” means any day other than a Saturday, a Sunday or any other day on
which banking institutions are authorized or required by Law to close in New
York City or the city in which the Trustee’s corporate trust office is located.
“CERCLA” means the U.S. Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“Closing Account” means the account maintained with the Trustee at U.S Bank
National Association, ABA No. 091000022, Account No. 1731 0332 1092, Ref.
Scilex, Attention: Josh Tripi.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Collateral” has the meaning set forth in the Indenture.
“Collateral Agent” has the meaning set forth in the Indenture.
“Collateral Agreement” has the meaning set forth in the Indenture.
“Commission” means the United States Securities and Exchange Commission or any
successor thereto.
“Confidential Information” means, as it relates to the Purchaser, all
information (whether written or oral, or in electronic or other form) furnished
to either Obligor or its respective Affiliates at any time concerning the
Purchaser or its Affiliates (including any of its equityholders), including any
and all information regarding any aspect of the Purchaser’s business, including
its owners, funds, strategy, market views, structure, investors or potential
investors. Such Confidential Information includes any IRS Form W-9 or W-8 (or
any similar type of form) provided by the Purchaser to either Obligor or its
respective Affiliates. Notwithstanding the foregoing definition, “Confidential
Information” shall not include information that is (v) independently developed
or discovered by either Obligor without use of or access to any information
described in the second preceding sentence, as demonstrated by documentary
evidence, (w) already in the public domain at the time the information is
disclosed or has become part of the public domain after such disclosure through
no breach of this Purchase Agreement, (x) lawfully obtainable from other
sources, (y) required to be disclosed in any document to be filed with any
Governmental Authority or otherwise required to be disclosed under applicable
Law or judicial or administrative proceedings (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigation demand or similar process) or pursuant to requests from regulatory
agencies having oversight over either Obligor or (z) required to be disclosed by
court or administrative order or under securities laws, rules and regulations
applicable to any party to this Purchase Agreement or pursuant to the rules and
regulations of any stock exchange or stock market on which securities of either
Obligor or its respective Affiliates or the Purchaser or its Affiliates may be
listed for trading.
“Confidentiality Agreement” means (i) a confidentiality agreement substantially
in the form of Exhibit C to the Indenture, (ii) a confidentiality agreement
attached as Schedule 2 to a Purchase Agreement that has not terminated by its
terms or (iii) a confidentiality agreement in form and substance mutually
acceptable to the Issuer and the applicable counterparty.
“Default” has the meaning set forth in the Indenture.
“Definitive Security” has the meaning set forth in Appendix A to the Indenture.
“DTC” means The Depository Trust Company (including its nominees).
“Environmental Claim” means any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damage to natural resources, personal injury, property
damage, fine, penalty or other cost resulting from, related to or arising out of
(a) the presence, Release or threatened Release in or into the environment of
Hazardous Materials at any location or (b) any violation or alleged violation of
any Environmental Law, and shall include any claim seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from, related to or arising out of the presence, Release or threatened
Release of Hazardous Materials or alleged injury or threat of injury to health,
safety or the environment.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership, distribution or profit interests or
participations in) such Person, all of the warrants, options or other rights for
the purchase or acquisition from such Person of shares of capital stock of (or
other ownership, distribution or profit interests or participations in) such
Person and all of the other ownership, distribution or profit interests or
participations in such Person (including partnership, membership or trust
interests therein), whether voting or non-voting, and whether or not such
shares, warrants, options, rights or other interests or participations are
outstanding on any date of determination.
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with either Obligor within the meaning of Section 414(b) of
the Code or Section 414(c) of the Code (and Section 414(m) of the Code and
Section 414(o) of the Code for purposes of provisions relating to Section 412 of
the Code).
“Event of Default” has the meaning set forth in the Indenture.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
“Exchange Act Documents” has the meaning set forth in Section 5.4 of the
Purchase Agreements.
“Executive Order” means Executive Order No. 13,224 of September 23, 2001,
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism, 66 U.S. Fed. Reg. 49079 (2001), as amended.
“FDA” has the meaning set forth in Section 5.26 of the Purchase Agreements.
“FFDCA” has the meaning set forth in Section 5.26 of the Purchase Agreements.
“GAAP” means generally accepted accounting principles in effect in the United
States from time to time.
“Global Security” has the meaning set forth in Appendix A to the Indenture.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” has the meaning set forth in the Indenture.
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“Health Care Authorizations” has the meaning set forth in Section 5.27 of the
Purchase Agreements.
“Health Care Laws” has the meaning set forth in Section 5.27 of the Purchase
Agreements.
“Indebtedness” has the meaning set forth in the Indenture.
“Indenture” means that certain indenture for the Notes, dated as of the Issue
Date, among the Obligors, the Trustee and the Collateral Agent.
“INHAM Exemption” has the meaning set forth in Section 4.3(a)(iv)(z) of the
Purchase Agreements.
“Intellectual Property” has the meaning set forth in the Indenture.
“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended.
“Investments” has the meaning set forth in the Indenture.
“IRS” means the U.S. Internal Revenue Service or any successor thereto.
“Issue Date” means September 7, 2018.
“Issuer” has the meaning set forth in the preamble to the Purchase Agreements.
“Knowledge” means the actual knowledge of Henry Ji, Ph.D., George Ng and William
Pedranti.
“Laws” means, collectively, all international, foreign, federal, state,
provincial and local laws, statutes, treaties, rules, guidelines, regulations,
ordinances, judgments, orders, writs, injunctions, decrees, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Letter of Credit” has the meaning set forth in the Indenture.
“Lien” has the meaning set forth in the Indenture.
“Material Adverse Effect” means a material adverse effect on (a) with respect to
the representations and warranties of the Issuer set forth in the Purchase
Agreements, the business, operations, affairs, financial condition, assets or
properties of the Issuer, (b) with respect to the representations and warranties
of the Parent Guarantor set forth in the Purchase Agreements, the business,
operations, affairs, financial condition, assets or properties of the Parent
Guarantor, (c) the commercialization of the Product, (d) the ability of the
Issuer to perform its obligations under the Transaction Documents to which it is
party, (e) the ability of the Parent Guarantor to perform its obligations under
the Transaction Documents to which it is party or (f) the validity or
enforceability of the Transaction Documents.
“Material Contract” means a contract or other agreement that is material in
relation to the commercialization of the Product.
“Noteholder” means any Person in whose name a Note is registered from time to
time in the register with respect to the Notes.
“Notes” means the Senior Secured Notes due 2026 of the Issuer in the initial
Outstanding Principal Balance of $224,000,000, substantially in the form of
Exhibit A to the Indenture.
“Obligors” means, collectively, the Issuer and the Parent Guarantor.
“OFAC” has the meaning set forth in Section 5.24 of the Purchase Agreements.
“Other Agreements” has the meaning set forth in Section 3.1(a) of the Purchase
Agreements.
“Other Prices” has the meaning set forth in Section 3.1(a) of the Purchase
Agreements.
“Other Purchasers” has the meaning set forth in Section 3.1(a) of the Purchase
Agreements.
“Outstanding Principal Balance” means, with respect to any Note or other
evidence of indebtedness outstanding, the total principal amount of such Note or
other evidence of indebtedness unpaid and outstanding at any time.
“Parent Guarantor” has the meaning set forth in the preamble to the Purchase
Agreements.
“Patents” means (i) an issued patent or a patent application, (ii) all
registrations and recordings thereof, (iii) all continuations and
continuations-in-part to an issued patent or patent application, (iv) all
divisions, patents of addition, reissues, renewals and extensions of any patent,
patent application, continuation or continuation-in-part and (v) all
counterparts of any of the above in any jurisdiction.
“Paying Agent” has the meaning set forth in the Indenture.
“Permits” has the meaning set forth in Section 5.26 of the Purchase Agreements.
“Permitted Lien” in respect of a Person means: (i) pledges or deposits by such
Person under workmen’s compensation laws, unemployment insurance laws or similar
legislation, or good faith deposits in connection with bids, tenders, contracts
(other than for the payment of Indebtedness) or leases to which such Person is a
party, or deposits to secure public or statutory obligations of such Person or
deposits of cash or U.S. government bonds to secure surety or appeal bonds to
which such Person is a party, or deposits as security for contested taxes or
import duties or for the payment of rent, in each case incurred in the ordinary
course of business; (ii) carriers’, warehousemen’s and mechanics’ Liens and
similar Liens imposed by law, in each case for sums not yet due or being
contested in good faith by appropriate proceedings or other Liens arising out of
judgments or awards against such Person with respect to which such Person shall
then be proceeding with an appeal or other proceedings for review; (iii) Liens
for taxes, assessments or other governmental charges not yet due or payable or
subject to penalties for nonpayment or that are being contested in good faith by
appropriate proceedings; (iv) Liens in favor of issuers (other than the Parent
Guarantor) of performance and surety bonds or bid bonds or with respect to other
regulatory requirements or letters of credit issued pursuant to the request of
and for the account of such Person in the ordinary course of its business; (v)
minor survey exceptions, minor encumbrances, easements or reservations of, or
rights of others for, licenses, rights-of-way, sewers, electric lines, telegraph
and telephone lines and other similar purposes, or zoning or other restrictions
as to the use of real properties or Liens incidental to the conduct of the
business of such Person or to the ownership of its properties that were not
incurred in connection with Indebtedness and that do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person; (vi) Liens on
specific items of inventory or other goods and proceeds of any Person securing
such Person’s obligations in respect of bankers’ acceptances issued or created
for the account of such Person to facilitate the purchase, shipment or storage
of such inventory or other goods; (vii) deposits made in the ordinary course of
business to secure liability to insurance carriers; (viii) grants of software
and other technology licenses in the ordinary course of business; (ix) Liens
arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods entered into in the ordinary course of
business; (x) Liens arising by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depository or financial
institution; and (xi) Liens created in favor of the Trustee or the Collateral
Agent.
“Person” means any individual, corporation, company, partnership, association,
limited liability company, unincorporated organization, trust, joint-stock
company or joint venture, a Governmental Authority or any other entity.
“Placement Agent” means Morgan Stanley & Co. LLC.
“Plan” means any employee benefit plan (within the meaning of Section 3(3) of
ERISA) or other plan or arrangement providing for employee compensation or
benefits, whether or not subject to ERISA, that is (or within the preceding six
years has been) maintained, or to which contributions are (or within the
preceding six years have been) required to be made, by either Obligor or with
respect to which such Obligor may have any liability.
“Plan Assets” has the meaning given to such term by Section 3(42) of ERISA and
regulations issued by the U.S. Department of Labor.
“Price” has the meaning set forth in Section 3.1(a) of the Purchase Agreements.
“Product” has the meaning set forth in the Indenture.
“PTE” has the meaning set forth in Section 4.3(a)(iv)(w) of the Purchase
Agreements.
“PTO” means the U.S. Patent and Trademark Office.
“Purchase Agreement” means this purchase agreement.
“Purchase Agreements” means, collectively, this Purchase Agreement and the Other
Agreements.
“Purchase Price” has the meaning set forth in Section 3.1(a) of the Purchase
Agreements.
“Purchaser” has the meaning set forth in Section 1.1 of this Purchase Agreement.
“Purchasers” has the meaning set forth in Section 1.1 of the Purchase
Agreements.
“QIB” means a qualified institutional buyer within the meaning of Rule 144A.
“QPAM Exemption” means PTE 84-14 (issued December 21, 1982, as subsequently
amended).
“Regulation S” means Regulation S under the Securities Act.
“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Materials into
or onto the environment.
“Relevant Patents” has the meaning set forth in Section 5.20(b) of the Purchase
Agreements.
“Response” means “response” as such term is defined in CERCLA (42 U.S.C.
9601(24)) and all other actions required by any Governmental Authority or
voluntarily undertaken to clean up, remove, treat, abate or in any other way
address any Hazardous Materials in the environment, prevent the Release or
threat of Release, or minimize the further Release, of any Hazardous Materials
or perform studies and investigations in connection therewith, as a precondition
thereto or to determine the necessity of the activities described therein.
“Responsible Officer” means (a) with respect to the Trustee, any officer within
the Trustee’s corporate trust office, including any principal, vice president,
managing director, director, manager, associate or other officer of the Trustee
customarily performing functions similar to those performed by any of the
above-designated officers and also, with respect to a particular matter, any
other officer to whom such matter is referred because of such officer’s
knowledge and familiarity with the particular subject, and (b) with respect to
either Obligor, any manager, director or officer of such Obligor.
“Rule 144A” means Rule 144A under the Securities Act.
“Securities Act” means the U.S. Securities Act of 1933, as amended.
“Security Documents” has the meaning set forth in the Indenture.
“Similar Law” has the meaning set forth in Section 4.3(b) of the Purchase
Agreements.
“Source” has the meaning set forth in Section 4.3(a) of the Purchase Agreements.
“Subsidiary” has the meaning set forth in the Indenture.
“Transaction Documents” means the Indenture, the Notes, the Guarantee, the
Security Documents, the Letter of Credit and the Purchase Agreements, and each
other agreement pursuant to which a Lien to secure the obligations under the
Indenture or the Notes is granted (or purported to be granted) to the Collateral
Agent (or its agent) or such Lien is perfected (or purported to be perfected).
“Trust Indenture Act” means the U.S. Trust Indenture Act of 1939, as amended.
“Trustee” means U.S. Bank National Association, as trustee.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection, the effect of perfection or non-perfection or the
priority of any security interest in any Collateral is governed by the Uniform
Commercial Code (or equivalent Law) as in effect in a jurisdiction other than
the State of New York, then “UCC” means the Uniform Commercial Code (or
equivalent Law) as in effect from time to time in such other jurisdiction for
purposes of the provisions relating to such perfection, effect of perfection or
non-perfection or priority.
“United States person” means a United States person within the meaning of
Section 7701(a)(30) of the Code.
“U.S.” or “United States” means the United States of America, its 50 states,
each territory thereof and the District of Columbia.
“U.S. Person” means a “U.S. person” as defined in Regulation S.
“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that are at the time entitled to vote in the election of the board of
directors (or equivalent) of such Person.



SCHEDULE 1
PURCHASER INFORMATION
Purchaser
Principal Amount
of Notes
Notice Information
 
 
 

 





